Citation Nr: 1401106	
Decision Date: 01/09/14    Archive Date: 01/23/14

DOCKET NO.  08-35 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel



INTRODUCTION

The Veteran had active service from July 1972 to May 1974, from June 1975 to June 1979, and from May 1980 to May 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Wichita, Kansas.

This matter was previously before the Board in April 2010 and September 2013 at which time it was remanded for additional development.  It is now returned to the Board.  As will be discussed further herein, the Board finds that the agency of original jurisdiction substantially complied with the remand orders with regard to the issue being decided herein, and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The issue of service connection for tinnitus is addressed in the remand that follows the decision below.


FINDING OF FACT

The Veteran is not shown to have a hearing loss disability for VA compensation purposes.


CONCLUSION OF LAW

The Veteran does not have hearing loss that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 303, 3.307, 3.309, 3.385, 4.85, 4.86 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).
 In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

By letters dated in April 2007, May 2007, and November 2007 the Veteran was notified of the evidence not of record that was necessary to substantiate his claims.  He was told what information that he needed to provide, and what information and evidence that VA would attempt to obtain.  He was also provided with the requisite notice with respect to the Dingess requirements.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied.

Next, the VCAA requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran's relevant service, VA, and private medical treatment records have been obtained.  There is no indication of any additional, relevant records that the RO failed to obtain.  The Veteran has been medically evaluated.  In sum, the Board finds that the duty to assist and duty to notify provisions of the VCAA have been fulfilled and no further action is necessary under the mandates of the VCAA. 

Service Connection-Hearing Loss

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

Service connection for certain chronic diseases, such as organic diseases of the nervous system like sensorineural hearing loss, may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

For purposes of a hearing loss claim, impaired hearing will be considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1,000, 2,000, 3,000, 4,000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2013).

In Hensley  v. Brown, 5 Vet. App. 155 (1993), the United States Court of Appeals for Veterans Claims (Court) held that, even though disabling hearing loss may not have been demonstrated at separation, a Veteran may still establish service connection for a current hearing loss disability by showing he now satisfies the threshold minimum requirements of 38 C.F.R. § 3.385 and by submitting evidence that his current disability is related to his active service.  See also Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).

The threshold for normal hearing is from zero to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  See Hensley, at 157.  The Court further opined that 38 C.F.R. § 3.385 operates only to establish when hearing loss can be service connected.  Regardless of when the criteria of 38 C.F.R. § 3.385 are met, a determination must be made as to whether the hearing loss was incurred in or aggravated by service.  Id., at 159.

The Veteran had three periods of active duty, July 1972 to May 1974, June 1975 to June 1979, and May 1980 to May 1983.  He was a switchboard operator during his first period of service, an armor crewman during his second period, and a chemical operations specialist during his third.  He asserts that service connection for hearing loss is warranted as related to noise exposure in service.

The Veteran's service treatment records are negative for evidence of a hearing loss disability.  They contain evidence of five audiograms administered during his several periods of service.

VA treatment records contain an entry where he was seen in May 1989 for several complaints, to include decreased hearing.  An audiogram was done in May 1989.  There were no decibel losses reported for the tested frequencies.  Rather, the letter "P" was written in and "passed screening" was written in a comment block for the audiogram.  The meaning of "passed screening" is not explained and was not addressed in later records.

The Veteran was seen on a VA audiology consultation in May 2007.  The Veteran reported having hearing loss at the time.  The audiogram results reflect that he was tested several times with varying results in the right ear.  He was tested once in the left ear.  The reliability of the tests was said to be fair.  The Veteran had speech recognition scores of 96 percent in the right ear and 100 percent in the left ear.  

The Veteran was afforded a VA audiology examination in October 2007 by the same audiologist who conducted the May 2007 consultation.  The examiner reviewed the results of the five audiograms noted in the service treatment records.  The examiner stated that the results of those audiograms suggested normal hearing throughout testing, with an exception at the 6000 Hertz level that showed a decibel loss of 45 in the right ear in 1979 but was normal in 1980.  The examiner also took into consideration the Veteran's several military specialties during his periods of service.
The Veteran's hearing was tested several times based on the results listed for the audiogram.  It appears that the decibel level of the testing was increased to obtain results over the several tests.  There were results that were indicative of a hearing loss for the purposes of 38 C.F.R. § 3.385, such as a decibel loss of 40 or greater reported.  However, the examiner stated that the results were not reliable, and that the thresholds could not be determined due to a nonorganic component.  The examiner provided speech recognition scores of 96 percent for the right ear and 88 percent (such a score would qualify as a hearing disability under 38 C.F.R. § 3.385) and then 96 percent for the left ear.  (It appears the 96 percent score for the left ear was attained after increasing the decibel level of the testing.)  

The examiner stated that the Veteran's responses were considered to be inconsistent and unreliable.  The examiner added that speech recognition scores were excellent,  bilaterally.  The examiner stated that there was no diagnosis due to functional overlay, and that due to functional overlay, it was not possible to state whether hearing loss was present.  Accordingly, an opinion regarding any relationship to service could not be provided.

In its April 2010 remand, the Board pointed out that the VA examiner did not explain what was meant by functional overlay, and that it could not be determined if this should be taken to mean that the Veteran willfully failed to cooperate in the testing or was not capable of cooperating due to other medical or mental problems.  The examiner also did not comment on the May 1989 audiogram and the significance of that audiogram or the results of the May 2007 VA audiology consultation.  As such, another VA examination was requested.

A VA audio examination report dated in June 2010 shows that the same VA examiner who had conducted the preceding two evaluations again examined the Veteran.  Audiometric findings were said to have demonstrated hearing loss in the right ear for VA purposes, but hearing loss that did not meet the criteria for a disability under 38 C.F.R. § 3.385 in the left ear.  The examiner noted, as before, that the results were inconsistent and unreliable, not considered accurate, and quite possibly elevated.  The examiner opined that it was not likely that any hearing loss was due to noise exposure in service.  In an addendum dated in July 2011, the same VA examiner explained that given that hearing loss was found to be within normal limits as recently as on the May 2007 VA examination (24 years after discharge from the service) it was not likely that hearing loss and tinnitus were due to active service.

In its September 2013 remand, the Board determined that the VA examiner in June 2010 and July 2011 had not commented on the Veteran's reports of in-service acoustic trauma and, instead, relied on the absence of evidence in the Veteran's service treatment records to provide a negative opinion.  As such, another VA examination was requested.

A VA audio examination report dated in October 2013 shows that the Veteran's entire claims file was reviewed in conjunction with conducting the examination of the Veteran.  The Veteran reported bilateral hearing loss since service.  Military noise exposure was said to include heavy equipment, weapons, diesel engines, explosives, lawn equipment and radios.  Civilian noise exposure was said to include construction work for 19 years and carpentry tools on and off for about 20 years, lawn equipment, motorcycles, power tools, and chain saws.  Audiological evaluation revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
5
10
20
LEFT
25
15
10
15
15

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and of 96 percent in the left ear.  The diagnosis was normal hearing in each ear.  The examiner concluded that the Veteran did not have any hearing loss, therefore hearing loss did not occur as a result of his military service.

The threshold requirement question here, as in any claim seeking service connection, is whether or not the Veteran has the disability for which service connection is sought--hearing loss disability.  Without evidence of such disability during the pendency of the claim/appeal (see McClain v. Nicholson, 21 Vet. App. 319, 321 (2007)) there can be no valid claim of service connection. See 38 U.S.C.A. §§ 1110, 1131; Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992).

In this case, neither the Veteran's service treatment records nor the post-service treatment records reveal that he had a bilateral hearing loss disability in accordance with the criteria set forth in 38 C.F.R. § 3.385.  While the October 2007 VA examination report had shown a speech recognition score of 88 percent in the left ear (such a score would qualify as a hearing disability under 38 C.F.R. § 3.385), later found to be 96 percent attained after increasing the decibel level of the testing, these results were deemed to be unreliable by the examiner.  As such they are of no probative value.  Consequently, the remaining diagnostic testing of record over the pendency of this claim/appeal contains no audiometric findings in accordance with the regulatory guidelines that have found the Veteran to have a hearing loss disability as defined in § 3.385.  As such, he has not presented a valid claim of service connection for such disability.  See Brammer, 3 Vet. App. at 225.

While the Veteran is certainly capable of reporting he has/has had difficulty hearing (see Davidson, 581 F.3d at 1316; Jandreau, 492 F. 3d at 1377), he cannot by his own observation establish that he has a hearing loss disability for VA purposes (official audiometry is required for that purpose). 

A basis upon which to grant the Veteran's service connection claim for hearing loss has not been established, and the claim must be denied.  As the preponderance of the evidence is against the service connection claim, the benefit-of-the-doubt doctrine is not helpful to the Veteran.  See generally Gilbert, 1 Vet. App. at 49.


ORDER

Service connection for hearing loss is denied.


REMAND

In its September 2013 remand, the Board determined that the June 2010/July 2011 VA examiner had opined that the Veteran's tinnitus may have been the result of a pre-service motor vehicle accident in July 1972.  As such, a medical opinion was requested so as to address whether or not the Veteran clearly and unmistakably had tinnitus that existed prior to his entry into active service, and if so, whether the pre-existing tinnitus was clearly and unmistakably not aggravated by service.  Following examination of the Veteran in October 2013, the VA examiner concluded that the Veteran's tinnitus was not likely related to service since it had been mentioned in 2010 as beginning following an automobile accident prior to active duty.  In the present case, the Veteran's service treatment records did not include findings of pre-existing tinnitus.  The VA examiner did not establish that there was clear and unmistakable evidence that tinnitus existed prior to the Veteran's active service, but rather referenced the Veteran's 2010 statement as making it less likely that tinnitus was related to service.  As such, at this juncture the Board finds that the presumption of soundness at entry has not been rebutted.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

In September 2013, the Board also indicated that as service connection for PTSD had been granted during the pendency of the appeal, and as the Veteran's outpatient treatment records had shown that he was taking various medications for treatment of such disability, an opinion should be provided as to whether any tinnitus found on examination was related to treatment for a service-connected disability, to specifically include PTSD.  In this regard, in the October 2013 VA examination report, the VA examiner concluded that "it is beyond my scope of practice to opine if there is any relationship between tinnitus and PTSD medication."  In light of the foregoing, the Board finds that the October 2013 VA examination report as it relates to the asserted tinnitus is inadequate.  Presented with such a statement, the Board is obligated to remand the appeal to obtain an adequate medical opinion from an examiner with the requisite knowledge and expertise.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction shall schedule the Veteran for a VA examination with an otolaryngologist so as to determine the etiology of his asserted tinnitus.

The entire claims file, including a copy of this remand, must be made available to the examiner for review.  Based on the examination and record review, the examiner shall provide an opinion as to the following:

(a)  Is it at least as likely as not that any currently diagnosed tinnitus had its onset during the Veteran's period of active service, to include as a result of his military occupational specialties as a switchboard operator, an armor crewman, and a chemical operations specialist?  Additionally, is it at least as likely as not that the Veteran was experiencing any tinnitus during service (even if it is thought to have begun before service)?

(b)  Is it at least as likely as not that any diagnosed tinnitus was caused (in whole or in part) by a service-connected disability, to specifically include medication taken for PTSD?

(c)  Is it at least as likely as not that any diagnosed tinnitus has been made chronically worse by a service-connected disability, to specifically include medication taken for PTSD?

If the examiner is unable to provide any of the requested opinions, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered. 

The examiner must provide a rationale for each opinion given.

2.  The agency of original jurisdiction should thereafter review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claim adjudication.

3.  The agency of original jurisdiction should then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


